.
r




                                   The Attorney              General         of Texas
                                                      Navamber 7, 1985
JIM MATTOX
Attorney General


pyrnoxoooEulldlnO                 Me. Joyce A. Nemmar                                Dplnion    No. JM-375
                                  Executive Director
ALlstin.T)c 75711-254s            Board of Vocational Nurse        Examiners         Be: Whether an individual       who
51214752501                       1300 East Anderson ‘Lane                           ia both a registered     nurse and
TOlOX mw574-1357
Taiacoplar 51214750265
                                  Building  C, Suite 285                             a licensed  vocational    nurse is
                                  Austin,  Texan    78752                            eligible   for    appointment    to
                                                                                     the Board of Vocational       Nurse
714 Jack-n.   Sulle 700                                                              Examinera
Dallas, TX. 752024%X
214n42#44
                                  Dear Ma. Rammer:

4524 Albwp A-40.. suss 10                  Section 5(a) of article   4528~.      V.T.C.S.,     the   Licensed     Vocational
El Paso. TX. 799052793            Nurses     Act, provides the following:
9151533.W
                                                    sec. 5.    (a)    There is hereby created      a board
 1001 TOXSS, suite 700                          to be ‘known aa the Board of Vocational               Nurse
 Houston, .7X. 77002-3111                       Examinem,    consisting    of tvelve (12) members to be
 71312236885                                    appointed   by the Govaroor and confirmed           by the
                                                State Smata.       Appointments    to the Board shall    be
                                                made wj.thout      regard   to the race,     creed,    sex,
 505 Broadway. SuIta 312
 Lubbock TX. 794Old479                          religion,   or national    origin of the appointees.
 1)081747&m
                                                    Seven (7) members of the Board must be Licensed
                                                Vocs&           Nurses who are graduates         of approved
    4309 N. Tenth. Suite S
    McAIIm. TX. 75501.1585
                                                schoola      of vocational      nursinn.--   vho have     been
    51210824547                                 activellr     engaged    in the practice       of vocational
                                                nursing      Ear five    (5) pears immediately      preceding
                                                their     oppointmenta,      and who are nit -licensed
    200 Main Plaza, Suite 400
                                                physlci;rns,      registered    professional      nurseo,    or
    San Antonlo, TX. 78205-2797
    512/2254191
                                                hospita:r    administrators.

                                                    &il)        mamber of the Board must be a Regis-
    An Equal Opportunity/                       tered     :Juree
                                                           --      licensed     by the       Board     of Nurse
    Afflrmatlve Action EmplOYer                 Examiners     who i.a actively       engaged In a teaching,
                                                adminia’cratlve.       or    supervisory      caoacitv    in   a
                                                vocatiowl      nursing    educkional      brogrk     and who ‘1s
                                                not a licensed       physician,     hospital    adm%nistrator c
                                                or lice!~3ed vocational        nurse.

                                                      One (IL) member of the Board must be a physician
                                                 liczr         by the Texas State       Board of Medical
                                                 Examiner;6 who has bean actively          engaged in the
                                                 practice     of medicine   for five   (5) Pears tiedia-
                                                 taly     pcfecadlng  appointment    a&    who is   not  a

                                                                   p. 1714
no. Joyce A. Ilamer - Pago 2           (Jx-375)




            hospital  administrator,            registered          professions1
            nurse, or licaned~vocational             nurse.

              One 1 member of           the    Board met
                                                       be a hospital
            adm!fidk&-hs                      blen       lktively
                                                          engaged
            homite    adminietrr&        for a period of five       (i?
            yeara and --
                       who is not a licensed      physician.    regia-
            tared professional    nurse,    or licensed    vocational
            nurse.

                Two (2) members of the Board muot be represen-
            tativee    of the g&oral       public.      A person ir not
            eligible    for appohtmsnt as a public member if the
            perk      or the‘ berson’s      spous;    is licensed       by an
            occupational       regulatory    agency in the field            of
            health care or Is ‘employed by, participatea               In the
            management of, or ‘has, other than as a consumer, a
            financial     intare8’t    in a business     entity     or other
            organization      that provides health-care         services    or
            that sells,      manuktures.       or distributes        health-
            care supplies       or equipment.      okphasis     added).

You inform us that a recently       confirmed eppolntmant      to the. Board of
Vocational    Nurse Examiners :Ls both a licensed    vocational    nurse and a
regist,arad    nurse.   You ask whether she is eligible       to serve on the
board.      We conclude  that, by the clear   terms of the statute,      she is
not.

        We are required    to cowtrue     a statute   In such a way as to express
 “only the vi11 of the makc,rs of the lav. not forced or strained,                   but
 simolr    such as the vorda       of the law in their          slain     sense  fairlv
 sankion     and vi11 clearly     sustain.”     Railroad   Com&sion         of Texas v:
 Mller.     434 S.U.2d 670. 612, (Tex. 1968).          Subsection     5(a) of article
 m         V.T.C.S.,   claarly   prohibits     the appointment       to the Board of
 Vocatkal       Nurs; Exam&a& of any msmbei vho is both a licensed
 vocational     nurse and a r(tSisterad       nurse.     Accordingly,      we conclude
 that such an appointee is not eligible           to sewe.

                                      SDllt4ARY

                 Section   5(a) ‘of article    4528c. V.T.C.S.,   the
             Licensed    Vocatiwoel   Nurses    Act. prohibits    the
             appointment     to   the Board of Vocational       Nurse
             Examiners    of any member who is both a licensed
             vocational    nurse and a registered   nurse.




                                                     J h
                                                         Very truly     your


                                                     -         A
                                                         JIM     MATTOX
                                                         Attorney General of Texas

                                         p. 1715
Ha. Joyce A. Bumor - Page ?N (Jn-375)




MARY KELLKR
Executive   Aerirtant     Attorney General

ROBEBTGRAY
Special Aasirtant       Attorney hneral

RICK GILPIN
Chairman,Opinion Ccnmittee

Preparedby Jim Hoellingar
Assistant Attorney General

APPROVED:
OPINION COMMIlTEE

Rick Gilpin.   Cheirmen
Jon Bible
Colin Carl
Suesn Garrlaon
Tony Guillory
Jim Moallinger
Jennifer  Rigge
Nancy Sutton
Bruce Youngblood